DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Claims 1-21 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “at least one of the side upholstery modules.”  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10-13, 16, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasukawa et al. (JP 2008279109) (“Yasukawa”) in view of Gunn (US 2019/0001854).  Yasukawa teaches a vehicle seat backrest comprising: a backrest armature (fig. 1: 31), a backrest upholstery (fig. 1: 10, 50, 60) fixed to the backrest armature, the backrest upholstery having at least one slit (fig. 1: 11), each slit being adapted to receive a headrest support rod by relative movement of the upholstery with respect to the backrest armature in a longitudinal direction of the vehicle seat. 
Yasukawa does not teach a first and second trim element each having a notch defining a passage.  However, Gunn teaches a vehicle seat having a backrest with upholstery (as shown in fig. 1) with at least a first and a second trim element (fig. 1: 12, 24), each trim element forming at least one notch (fig. 1: 16), with a notch of the first trim element and a notch of the second trim element defining a passage for a headrest support rod such that the second trim element would cover at least partially the area of the slit near the headrest rod in the upholstery of Yasukawa and at least one of the first and second trim elements being in contact with the upholstery (as shown in fig. 1).  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to modify the backrest of Yasukawa to include the first and second trim elements of Gunn in order to allow articles to be hung from the backrest/headrest. 
	As concerns claim 2, Yasukawa, as modified, teaches wherein each trim element forms two notches (as shown in fig. 1: 16), such that each notch of the first trim element is facing a respective notch of the second trim element so as to define a passage having a complementary cross section to the cross section of a respective headrest support rod.
	As concerns claim 10, Yasukawa, as modified, teaches wherein the second trim element (fig. 3: 12) is shaped as a curved shell, the curvature of the shell being substantially equal to the curvature of a portion of the upholstery covered by the second trim element (fig. 3: 14 includes a curved shell portion which covers a curved portion of the upholstery).
	As concerns claim 11, Yasukawa, as modified, teaches wherein the second trim element comprises means for fixing it to the first trim element (fig. 3: 34, 36).
	As concerns claim 12, Yasukawa, as modified, teaches wherein the first and second trim elements include complementary guiding means (fig. 1: 20, 22 and the respective holes on 24) for guiding a relative movement of the second trim element with respect to the first trim element to a fixation position of the second trim element.
	As concerns claim 13, Yasukawa, as modified, teaches wherein the upholstery comprises at least one central upholstery module (Yasukawa, fig. 1: 50), adapted to be fixed to the backrest armature.
	As concerns claim 16, Yasukawa, as modified, teaches wherein the central upholstery module comprises at least one support (Yasukawa, fig. 1: 51), fixed to the backrest armature, and a foam block (fig. 5: 60) covering at least a part of the support.
	As concerns claim 20 and 21, the combination of Yasukawa and Gunn teach the method of mounting the vehicle backrest and replacing the upholstery of the vehicle backrest as normal and logical steps for performing these activities which would be obvious to one having ordinary skill in the art before the effective filing date of the invention. 

Allowable Subject Matter
Claims 3-9, 14, 15, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art references of Yasukawa and Gunn fail to teach wherein the first and second trim elements are fixed to the backrest armature; wherein the upholstery has a groove or recess accommodating the a complementary part of the first trim element; wherein the first or second trim element compress the upholstery; wherein the first trim element comprises a means for fixing it to the upholstery; two side upholstery modules each arranged on a respective side of the central upholstery module

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231. The examiner can normally be reached Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636